Citation Nr: 1705729	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-34 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected right knee disability.

2.  Entitlement to an initial compensable evaluation for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Marine Corps from November 2005 to October 2009, including seven months in Iraq.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in part, granted service connection for right and left knee disabilities and assigned a zero percent (noncompensable) disability evaluation for each knee disability.  The RO in St. Petersburg, Florida currently has jurisdiction of the Veteran's claims file.

The Veteran is appealing the initial noncompensable ratings that were assigned for the service-connected right and left knee disabilities.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In a decision dated November 25, 2015, the Board, in part, denied an initial compensable evaluation for each knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In November 2016, a Joint Motion for Partial Remand was submitted to the Court.  An Order of the Court, dated that same month, granted the Joint Motion for Partial Remand and vacated the Board's decision as to the initial ratings for the right and left knee disabilities.  The issues on appeal were remanded pursuant to the provisions of 38 U.S.C.A. § 7252 (a).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the medical evidence of record reveals that the Veteran was afforded radiographic examination of his knees at a VA facility in February 2010.  In addition, an October 2015 VA hospital discharge summary indicates that the Veteran was afforded various imaging studies, to include an MRI of his knee, while he was hospitalized in a VA facility between July 2015 and October 2015.  It appears that at least some of these reports may be included in Vista imaging.  However, no radiology reports or x-ray reports or Vista imaging reports from any VA facility are currently included in the evidence of record.  

In addition, the evidence of record indicates that the Veteran has been in receipt of private treatment for his service-connected knees.  A June 2015 VA treatment note states that the Veteran had private insurance and that he was getting chiropractic treatment for his back and knees.  However, the evidence of record does not include any private treatment records.

Therefore, VA is on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  While the case is in remand status, VA must obtain all outstanding VA inpatient and outpatient treatment records for the period from January 2011 onward.  In addition, all private medical treatment records relating to the knees should be obtained for the period from January 2011 onward.

Also, a precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Accordingly, the Board finds that a new VA examination is required.

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991). 

In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Veteran the names and addresses of all VA, government and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his service-connected knee disabilities since January 2011, and secure all available relevant reports not already of record from those sources.  

In particular, obtain all VA radiology reports, to include x-ray reports and MRI reports, to include any such reports located in Vista imaging.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  Thereafter, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current bilateral knee pathology.  

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed by the examiner.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete description of the nature, extent and severity of all aspects of the Veteran's bilateral knee pathology.

The examiner must identify the objective manifestations attributable to the Veteran's service-connected right and left knee disabilities.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for each knee. 

4.  Upon receipt of the VA orthopedic examination report, conduct a review to verify that all requested findings have been included.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.  

5.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Codes, including, but not limited to, 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); and Hart v. Mansfield, 21 Vet. App. 505 (2007).

6.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and wait an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

